IN THE COURT OF APPEALS OF IOWA

                                    No. 21-1690
                              Filed January 12, 2022


IN THE INTEREST OF M.D.,
Minor Child,


C.C., Mother,
       Appellant.

________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Carrie K. Bryner,

District Associate Judge.



       The mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Robert W. Davison, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Julie F. Trachta of Linn County Advocate, Inc., Cedar Rapids, attorney and

guardian ad litem for minor child.




       Considered by Bower, C.J., and Greer and Badding, JJ.
                                          2


GREER, Judge.

       The juvenile court terminated the mother’s parental rights to her child, M.D.,

born in August 2020,1 under Iowa Code section 232.116(1)(g) and (h) (2021).2 On

appeal, the mother purports to challenge the statutory grounds, argues termination

of her rights is not in the child’s best interests, and claims the closeness of her

bond with the child weighs against termination.

       “We review termination of parental rights de novo.” In re A.B., 957 N.W.2d

280, 293 (Iowa 2021). Termination of parental rights under chapter 232 generally

consists of a three-step process. See id. at 294. But our review on appeal is

confined to those issues actually raised and briefed by the parent who challenges

the termination. See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996) (“We

exercise our de novo review only with respect to issues raised and preserved at

trial. Similarly, our review is confined to those propositions relied upon by the

appellant for reversal on appeal.” (citation omitted)).

       First, we consider whether the State proved the statutory grounds for

termination. We can affirm on any ground supported by clear and convincing

evidence, A.B., 957 N.W.2d at 294, and we choose to consider paragraph (h). The

court may terminate parental rights under section 232.116(1)(h) when:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
        assistance pursuant to section 232.96.

1 The mother previously lost her parental rights to other children.
2 The biological father of M.D. is unknown. His legal father did not participate in
services and did not attend the termination hearing. No putative father ever came
forward.
       The juvenile court terminated the parental rights of “[the legal father] and
any unknown father or anyone claiming to be the father of the minor child.” No
father appeals.
                                        3


              (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

We question whether the mother properly challenges this ground for termination,

as her argument focuses on whether she could take over caring for M.D after she

makes some additional changes.       And, in deciding whether the elements for

termination were proved, the court is to consider the facts as they existed at the

time of the termination hearing—not what the parent hopes the facts will be in the

future. See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (interpreting “at the

present time” in section 232.116(1)(h)(4) to mean “at the time of the termination

hearing”).

       But, giving her the benefit of the doubt, we consider whether the State

proved M.D. could not be returned to the mother’s care at the time of the

termination hearing. See Iowa Code § 232.116(1)(h)(4). The child was removed

from the mother’s care shortly after birth when the umbilical cord tested positive

for methamphetamine and amphetamines. At the time of the termination trial,

about one year later, the mother had yet to complete substance-abuse treatment.

She missed thirty-four of the thirty-seven drug tests she was asked to complete.

The three tests the mother submitted to—all of which were in December 2020—

were positive for methamphetamine. And she admitted to the family services

specialist (FSS) that she used methamphetamine in June 2021. In the weeks

leading up to the termination trial, the mother reported to the FSS that she had

recently become employed and was starting mental-health therapy, but the mother
                                         4


did not offer any evidence at trial to support these claims and previous, similar

reports had proved untrue. We agree with the juvenile court that M.D. could not

be returned to the mother’s care.

      Next, the mother argues termination of her rights is not in M.D.’s best

interests. Both the FSS and the social worker testified about the good relationship

M.D. and the mother share. The mother does well with hands-on parenting during

the twice-weekly two-hour supervised visits, and she had almost daily phone

contact with the infant through the support of the foster parent. But M.D., who was

nearly one year old at the time of the termination hearing, had spent less than one

month of his life in his mother’s care. He has serious ongoing medical needs,

which require a caregiver who will schedule medical appointments, follow through

with attending, and implement the needed treatments. For the great majority of

his life, M.D. has had to rely on other adults to meet those needs. M.D. also

requires the stability and safety that all children deserve. See In re J.E., 723

N.W.2d 793, 801 (Iowa 2006) (Cady, J., concurring specially) (“A child’s safety and

the need for a permanent home are now the primary concerns when determining

a child's best interests.”). His need for responsible, reliable parenting supports

termination of the mother’s parental rights. See In re L.L., 459 N.W.2d 489, 495

(Iowa 1990) (“Children simply cannot wait for responsible parenting. Parenting . . .

must be constant, responsible, and reliable.”).

      The mother argues the court should have declined to terminate her parental

rights because “[t]ere is clear and convincing evidence that the termination would

be detrimental to the child at the time due to the closeness of the parent-child

relationship.” Iowa Code § 232.116(3)(c). When deciding whether to apply this
                                         5


exception to save the parent-child relationship, “our consideration must center on

whether the child will be disadvantaged by termination, and whether the

disadvantage overcomes [the parent’s] inability to provide for [the child’s]

developing needs.” D.W., 791 N.W.2d at 709. The mother has not convinced us

the child will be so disadvantaged by termination that the relationship should be

saved in spite of all of the considerations weighing in favor of termination. See In

re A.S., 906 N.W.2d 467, 476 (Iowa 2018) (providing the parent bears the burden

to establish an exception to termination).

       We affirm the termination of the mother’s parental rights to M.D.

       AFFIRMED.